DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/11/2020, 8/3/2020 and 3/9/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21 (and thereby dependent claims 22-30), the phrase "when the mesh is in the elongated state … the wide portion distal of the constricted portion" (see claim 35, lines 9-10) renders the claim(s) indefinite because claim 35 introduces a constricted portion and a wide portion “when the mesh is in the expanded state”, thereby rendering the scope of the claim(s) unascertainable.  It is unclear and/or ambiguous as to whether Applicant intends the mesh to have a constricted portion and a wide portion in both the expanded state and the elongated state.  A minor amendment introducing the constricted and elongated portions as part of the mesh (not conditioned on a specific state of the mesh) would help eliminate any uncertainty and/or ambiguity.  Appropriate correction is required.
Regarding claim 35 (and thereby dependent claims 36-40), the phrase "for delivery through a catheter" in lines 9-10 of the claim renders the claims indefinite because “a delivery catheter” was already introduced in line 2 of the claims, thereby rendering the scope of the claim(s) unascertainable.  It is unclear and/or ambiguous as to whether Applicant intends the catheter of line 10 to refer back to the delivery catheter of cline 2 or to introduce a second, additional delivery catheter.  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the delivery catheter of line 2.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,998,947.  Although the claims at issue are not identical, they are not patentably distinct from each other because both respective claim sets generally require an expandable mesh braided implant comprising a flattened tubular mesh including both wide portions and constricted portions (i.e. petal-shaped portions having tapering dimensions) wherein the mesh has an elongated state for delivery and an expanded state for three dimensional deployment to conform within an aneurysm.  Additionally, it is noted that claims to a species will anticipate claims to a genus.  See MPEP 2131.02(I).  Therefore, the narrower, species claims of U.S. Patent No. 8,998,947 anticipate the broader, genus claims of the present invention.
Claims 21-28, 31-32 and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,844,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because both respective claim sets generally require an expandable mesh braided implant comprising a tubular braid flattened along at least a portion of its longitudinal axis including both wide/disc portions and constricted/narrow portions wherein the mesh has an elongated state for delivery and an expanded/deployed state for three dimensional deployment to conform within an aneurysm.  Additionally, it is noted that claims to a species will anticipate claims to a genus.  See MPEP 2131.02(I).  Therefore, the narrower, species claims of U.S. Patent No. 9,844,382 anticipate the broader, genus claims of the present invention.
Claims 21-28, 31-32 and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,855,051.  Although the claims at issue are not identical, they are not patentably distinct from each other because both respective claim sets generally require an expandable braided implant comprising a flattened tubular braid including both wide portions and constricted portions (i.e. petal-shaped portions having tapering dimensions) wherein the implant has an elongated/collapsed state for delivery and an expanded state for three dimensional deployment to conform within an aneurysm.  Additionally, it is noted that claims to a species will anticipate claims to a genus.  See MPEP 2131.02(I).  Therefore, the narrower, species claims of U.S. Patent No. 9,855,051 anticipate the broader, genus claims of the present invention.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,426.  Although the claims at issue are not identical, they are not patentably distinct from each other because both respective claim sets generally require an expandable mesh implant comprising a tubular braid flattened along at least a portion of its longitudinal axis such that opposing sidewalls of the tubular braid are urged towards one another and including both wide/first width portions and constricted/second width portions wherein the mesh has a collapsed, elongated state for delivery and an expanded/deployed state for three dimensional deployment to conform within an aneurysm.  Additionally, it is noted that claims to a species will anticipate claims to a genus.  See MPEP 2131.02(I).  Therefore, the narrower, species claims of U.S. Patent No. 10,617,426 anticipate the broader, genus claims of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771